DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities. The examiner suggests amending the claim so that the limitation “a connecting plate of the secondary battery” is recited as “the connecting plate” as claim 1 recites a connecting plate. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation “the central axis of the electrode lead-out hole”.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 or claim 1 in which claim 11 depends upon does not recite “a central axis of the electrode lead-out hole”. Additionally, because claim 12 also depends on claim 11, this rejection applies to claim 12. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2013/0004832 A1). Hereinafter referred to as Kim.
Regarding claim 1, Kim discloses a top cover component of a secondary battery (the assembly of “rechargeable battery” [0038] shown in Fig. 3), comprising:
a top cover plate (30 Fig. 3, “cap plate” [0038]) comprising an electrode lead-out hole (H1 Fig. 3, “terminal hole” [0047]);
a terminal plate (412 Fig. 3, “plate terminal” [0048]);
a lower insulating member (81 Fig. 3, “inner insulator” [0050]) comprising a first insulating portion and a second insulating portion connected to each other (inner insulator 81 is separated into two parts as indicated in copy of Fig. 2 with annotations below), wherein the first insulating portion is located below the top cover plate (refer to annotated Fig. 2 below), and the second insulating portion extends upward from the first insulating portion (refer to annotated Fig. 2 below) and is at least partially located in the electrode lead-out hole (the portion of the upper part of inner insulator 81 that is closest to the axial center of rivet terminal 411 and overlapped by the ‘first sealing portion’ of gasket 51), wherein the lower insulating member is configured to realize electrical insulation between the top cover plate and a connecting plate (“inner insulators 81 and 82, may support respective negative and positive lead tabs 43 and 44 and respective rivet terminals 411 and 421 … in an insulated manner. … inner insulators 81 and 82 may be between the cap plate 30 and each respective negative and positive lead tabs 43 and 44” [0050] where the horizontal portion of lead tab 43 functions as a connecting plate for the lead tab) and electrical insulation between the top cover plate and an electrode component of the secondary battery (“electrode assembly 10” [0047] which the “terminals 41 and 42 may be connected through respective lead tabs, i.e., negative and positive lead tabs 43 and 44” [0047]), and the connecting plate is configured to electrically connect a tab of the electrode component (43 Fig. 2, “lead tab” [0047]) with the terminal plate (“terminal 41 may be connected to … the negative lead tab 43 having conductivity” [0047]); and
a sealing member (51 Fig. 3, “Gasket” [0051]) comprising a first sealing portion and a second sealing portion connected to each other (Gasket 51 is separated into two parts as indicated in copy of Fig. 2 with annotations below), wherein the first sealing portion is located on an upper surface of the top cover plate (refer to annotated Fig. 2 below), the second sealing portion extends downward from the first sealing portion (refer to annotated Fig. 2 below) and is at least partially located in the electrode lead-out hole (the portion of the second sealing portion of gasket 51 that is closest to the axial center of terminal 411 is located in the terminal hole H1 in annotation of Fig. 2 below), and the second sealing portion and the second insulating portion are at least partially staggered to each other in the radial direction of the electrode lead-out hole  and are at least partially overlapped in the height direction (annotation of Fig. 2 shows that the second insulating portion and the second sealing portion are aligned in the vertical direction and immediately adjacent from one another in the radial direction, forming a staggered arrangement).

    PNG
    media_image1.png
    462
    1047
    media_image1.png
    Greyscale
 
Regarding claim 2, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein at least a part of the second sealing portion is located between the second insulating portion and an inner wall of the electrode lead-out hole (refer to annotation of Fig. 2 above).
Regarding claim 3, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein the second insulating portion comprises a covering portion (the vertical surface of ‘second insulating portion’ in annotated Fig. 2 above that is immediately on the outer ends of the gasket 51), a surface of the covering portion close to the second sealing portion is substantially parallel to a surface of the second sealing portion close to the second insulating portion (the surface of gasket 51 that is immediately adjacent to the vertical surface of the second insulating portion of inner insulator 81 cited prior extends in a parallel manner with respect to the vertical surface in reference to Fig. 2), and the surface of the covering portion close to the second sealing portion covers at least a part of the surface of the second sealing portion close to the second insulating portion (the vertical surface of the second insulating portion of inner insulator 81 covers the vertical surface of gasket 51 immediately adjacent to inner insulator 81 in reference to Fig. 2).
Regarding claim 4, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein a top end of the second insulating portion (the rectangular shaped top portion of ‘second insulating portion’ shown in Fig. 2 above) is higher than a part of an upper surface of the top cover plate in contact with the first sealing portion; or the top end of the second insulating portion is flush with or lower than the part of the upper surface of the top cover plate in contact with the first sealing portion (annotated Fig. 2 above where the top rectangular portion is at least flush with the surface of cap plate 30 that is in contact with the lowermost portion of the ‘first sealing portion’).
Regarding claim 5, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein the terminal plate is located above the first sealing portion and covers the electrode lead-out hole (Fig. 2 shows that plate terminal 412 covers the entire gasket 51 and the terminal hole H1).
Regarding claim 6, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein a lower portion of the second sealing portion is in sealing fit with the lower insulating member such that the second sealing portion and the lower insulating member are in contact and form a seal therebetween (“gaskets 51 and 52 may be provided between external circumferences of the rivet terminals 411 and 421 and the interior circumferences of the terminal holes Hl and H2, respectively, for sealing between the rivet terminals 411 and 421 and the terminal holes Hl and H2” [0051] where Fig. 2 indicates that terminal hole H1 extends to a vertical upper surface of the second insulating portion of inner insulator 81, and gasket 51 fills H1 entirely to provide a seal).
Regarding claim 7, Kim discloses all of the limitations for the top cover component as set forth in claim 6 above, and wherein the lower portion of the second sealing portion is in interference fit with the lower insulating member ([0050] where inner insulator 81 provides “support [to] respective negative and positive lead tabs 43 and 44 and respective rivet terminals 411 and 421” where an inspection of Fig. 2 indicates that the force applied by gasket 81 would be toward the axial center of terminal 411, combined with [0051] “gaskets 51 and 52 may be provided between external circumferences of the rivet terminals 411 and 421 and the interior circumferences of the terminal holes Hl and H2, respectively, for sealing between the rivet terminals 411 and 421 and the terminal holes Hl and H2” where gasket 51 applies a force radially outward from the axial center of terminal 411 in order to provide a complete seal).
Regarding claim 8, Kim discloses all of the limitations for the top cover component as set forth in claim 6 above, and wherein the lower insulating member further comprises a sealing fit portion (indicated in annotated copy of Fig. 2 above); the sealing fit portion protrudes from at least one of an upper surface of the first insulating portion or an upper surface of the second insulating portion (annotated copy of Fig. 2 above where the indicated sealing fit portion protrudes from an upper surface of the first insulating portion of inner insulator 81), or depresses downward from at least one of the upper surface of the first insulating portion or the upper surface of the second insulating portion; and the lower portion of the second sealing portion is in sealing fit with the sealing fit portion (“gaskets 51 and 52 may be provided between external circumferences of the rivet terminals 411 and 421 and the interior circumferences of the terminal holes Hl and H2, respectively, for sealing between the rivet terminals 411 and 421 and the terminal holes Hl and H2” [0051] where Fig. 2 below indicates that terminal hole H1 extends to horizontal upper surface of the ‘sealing fit portion’ of ‘second insulating portion’, and gasket 51 fills H1 entirely to provide a seal).
Regarding claim 10, Kim discloses all of the limitations for the top cover component as set forth in claim 8 above, and wherein the sealing fit portion comprises a boss protruding from at least one of the upper surface of the first insulating portion or the upper surface of the second insulating portion (the protruding portion of the inner insulator 81 in the first insulating portion contained in the sealing fit portion labelled in annotated copy of Fig. 2 above), and the longitudinal cross section of the boss is triangular, fan-shaped, trapezoidal or rectangular (annotated copy of Fig. 2 above shows that the longitudinal cross-section of the boss is rectangular).
Regarding claim 15, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein the lower insulating member further comprises a supporting portion supporting the first insulating portion (refer to copy of annotated Fig. 2 above), the supporting portion is disposed on a lower surface of the first insulating portion (as indicated in copy of annotated Fig. 2 above) and protrudes downward from the lower surface of the first insulating portion (the labelled supporting portion protrudes from the lower surface of the boss or protruding portion on the upper surface of the first insulating portion in the sealing fit portion); or, the supporting portion is disposed on an upper surface of a tab connecting portion of a connecting plate of the secondary battery (copy of annotated Fig. 2 above indicates that the supporting portion extends over the portion of the connecting plate that connects with the lead tab 43 that extends vertically in the secondary battery) and extends upward from the upper surface of the tab connecting portion (as indicated in copy of annotated Fig. 2 above).
Regarding claim 16, Kim discloses all of the limitations for the top cover component as set forth in claim 15 above, and wherein the height of the supporting portion is less than or equal to the distance between the lower surface of the first insulating portion and the upper surface of the tab connecting portion (copy of annotated Fig. 2 above indicates that the height of the supporting portion is equal to the distance between the lower surface of the protruding boss and the upper surface of the connecting plate).
Regarding claim 17, Kim discloses all of the limitations for the top cover component as set forth in claim 15 above, and wherein at least a part of the supporting portion is overlapped with the second sealing portion along the radial direction of the electrode lead-out hole (as sectioned out in copy of annotated Fig. 2 where a top portion of the first insulating portion covers the radially outer sides of gasket 51).
Regarding claim 18, Kim discloses a secondary battery (Fig. 1, “rechargeable battery” [0038]), comprising the top cover component according to claim 1 (as set forth above).
Regarding claim 19, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein there is an interval between a top end of the second insulating portion and a lower surface of the terminal plate (copy of annotated Fig. 2 above where the topmost surface of ‘second insulating portion’ is distanced away from the lower surface of plate terminal 412).
Regarding claim 20, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein in an axial direction of the electrode lead-out hole, at least part of the sealing member is located between the terminal plate and the top cover plate (copy of annotated Fig. 2 above where the top portion of the ‘first sealing portion’ that is above the cap plate 30 extends upward toward the lower surface of the plate terminal 412).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0004832 A1) as applied to claim 8 above, and further in view of Kim et al (US 2012/0064394 A1). Hereinafter referred to as Kim ‘394.
Regarding claim 11, Kim discloses all of the limitations for the top cover component as set forth in claim 8 above, but does not disclose wherein a surface of the sealing fit portion in contact with the second sealing portion inclines along a direction from bottom to top toward a direction close to the central axis of the electrode lead-out hole.
However, Kim ‘394 discloses a top cover component of a secondary battery (“cap assembly 20” [0038], Fig. 4) comprising a top cover plate (“cap plate 30” [0038], 30 Figs. 4 and 5) comprising a lower insulating member (“lower insulating member” [0043], 60 Fig. 4, 160 Fig. 5) and a sealing member (“lower gasket” [0040], 50 Fig. 4, 150 Fig. 5) wherein the lower insulating member comprises a first insulating portion (copy of Fig. 5 with annotations below), a second insulating portion (copy of annotated Fig. 5 below), and a sealing fit portion (the boundary between formed by the sides of the lower insulating member 160 and lower gasket 150 that are in direct contact with each other); and wherein the sealing member comprises a first sealing portion and a second sealing portion (as sectioned off in copy of annotated Fig. 5 below). 

    PNG
    media_image2.png
    805
    1033
    media_image2.png
    Greyscale

Kim ‘394 teaches wherein a surface of the sealing fit portion in contact with the second sealing portion inclines along a direction from bottom to top toward a direction close to the central axis of the electrode lead-out hole ([0062], and Fig. 5 indicates this incline formed between the lower insulating member 160 and the second sealing portion of lower gasket 150), and that this incline increases the length of a path for an electrolyte solution and increases a combining force between the lower insulating member and the sealing member ([0075]) that at least minimizes a leaking of the electrolyte solution between the top cover plate and the terminal plate ([0076]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the sealing fit portion in contact with the second sealing portion of Kim in view of Kim ‘394 such that it inclines along a direction from bottom to top toward a direction close to the central axis of the electrode lead-out hole in order to achieve an increased combining force between the lower insulating member and the sealing member while increasing the travel path for an electrolyte solution of the secondary battery that minimizes a leaking of the electrolyte solution between the top cover plate and the terminal plate.
Regarding claim 12, modified Kim discloses all of the limitations for the top cover component as set forth in claim 11 above, and wherein an included angle between the surface of the sealing fit portion is in a range of 10-85º (“the second inclined side 161 that forms an acute angle with reference to the cap plate 30” [0061]).

Response to Arguments
Applicant’s arguments with respect to independent claim 1 in which all other claims depend on have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721